Citation Nr: 1744456	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-51 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954, and his decorations include the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to his period of active service.

2.  The Veteran's tinnitus is related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Relevant Legal Principles

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a Veteran has asserted service connection for injuries incurred in combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  In the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the disability and the combat injury.  Id. at n.9 (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

B.  Merits of the Claims for Service Connection

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

 Here, the Veteran asserts that his exposure to loud noise during service caused his current hearing loss and tinnitus and that he had minimal post-service noise exposure.  The evidence of record indicates that the Veteran currently has bilateral hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.

Unfortunately, the Veteran's service treatment records are not available for review because they were destroyed in a fire.  See July 2012 Personnel Information Exchange System (PIES) Request Response.  Nevertheless, the Board finds the Veteran's report of in-service noise exposure both competent and credible, as it is consistent with the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Specifically, the evidence shows that he was an infantryman and that he served in combat.

Thus, this appeal turns on whether there is a nexus between the Veteran's hearing loss and service.

In November 2012, a VA examiner concluded that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  She explained that the Veteran currently has a bilateral moderate/moderately-severe high frequency sensorineural hearing loss and his history is positive for military noise exposure and post-military occupational noise exposure, to include exposure to noise from power saws, snow plows, and mowers.  She noted that during service and following service, the Veteran was exposed to noise without the use of hearing protection.  Additionally, she reported that the Veteran could not state a date of onset or circumstance for his hearing loss, but estimated that his hearing difficulties started 30-40 years ago, which would be 20 years after his time in the military.  She explained that medical research does not currently support delayed onset of hearing loss due to noise exposure.  She also noted that the Veteran's enlistment and separation audiometry results are not available for review.  In light of the foregoing, the examiner concluded that considering the Veteran's history of occupational noise exposure following service and the lack of available service records, a medical opinion regarding the etiology of his hearing loss in relation to his military duty cannot be made without speculation.  With regard to tinnitus, she opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

In a March 2013 addendum, the examiner concluded that although the Veteran was in combat and military noise exposure is conceded and reiterated her previous report of post-military occupational noise exposure without the use of hearing protection and that the Veteran first noted difficulty hearing 20 years post-military service.  For this reason, the examiner also reiterated her opinion that she cannot provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  In addition, she confirmed her opinion that tinnitus is at least as likely as not associated with his hearing loss.

The Board finds that the foregoing opinion is inadequate to the extent that the examiner indicated that the Veteran first noted hearing difficulty 20 years after his discharge from service.  In October 2016, the Veteran clarified that he experienced changes in his hearing and ringing in his ears during training in January and February 1968, as they regularly used explosives for training and no hearing protection was provided.  See October 2016 substantive appeal (VA Form 9).  The issues with his hearing and ringing in his ears continued to worsen during combat.  See id.  During his May 2017 Board hearing, he explained that he noticed ringing in his ears during training and noticed hearing problems not too long after his discharge in 1954.  He reported that he noticed actual hearing loss within 5-10 years following his discharge from service.

Overall, the Board finds that the evidence is not sufficient to rebut the presumption that the Veteran's hearing loss became manifest during his combat service.  See Reeves, 682 F.3d at 998-99.  In light of his in-service, combat-related acoustic trauma, the credible history of hearing problems during and since service, and the current diagnosis of bilateral hearing loss, the Board finds that the Veteran's bilateral hearing loss had its onset during service, and thus, service connection is warranted.  In addition, in light of the examiner's opinion regarding the relationship between the Veteran's hearing loss and tinnitus, the Board finds that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.310 (2016) (A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.").


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


